861 F.2d 266Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Tyrone HURT, Defendant-Appellant.
No. 88-7682.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1988.Decided Sept. 22, 1988.

Tyrone Hurt, appellant pro se.
Before WIDENER, SPROUSE, and WILKINS, Circuit Judges.
PER CURIAM:


1
Tyrone Hurt, incarcerated in the District of Columbia under a judgment of conviction had in a District of Columbia court, filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2241 in the United States District Court for the Eastern District of Virginia seeking to vacate his conviction.  The district court summarily dismissed the petition for lack of jurisdiction.  The court concluded that it lacked jurisdiction over both the petitioner and the subject matter of his petition.  We affirm.


2
Generally a petition for a writ of habeas corpus should be filed in the district court of the district where the petitioner is in custody.  28 U.S.C. Sec. 2241(a).  Hurt is incarcerated in the District of Columbia, not in the Eastern District of Virginia.  Moreover, a federal district court lacks jurisdiction to consider a petition for habeas corpus relief challenging a District of Columbia conviction unless the District of Columbia post-conviction procedure is inadequate or ineffective.   See Swain v. Pressley, 430 U.S. 372 (1977).


3
Accordingly, because the dispositive issues recently have been authoritatively decided we dispense with oral argument and affirm the judgment of the district court.


4
AFFIRMED.